*293MEMORANDUM **
Elizabeth Zarate appeals from the sentence imposed following her guilty plea to possession of stolen mail, in violation of 18 U.S.C. § 1708. We have jurisdiction under 28 U.S.C. § 1291.
We vacate and remand for the district court to resentence Zarate consistent with the principles announced by the Supreme Court in United States v. Booker,-U.S. -,-, 125 S.Ct. 738, 769, 160 L.Ed.2d 621 (2005) and United States v. Ameline, 400 F.3d 646, No. 02-30326, 2005 WL 350811, (9th Cir. Feb. 10, 2005).
VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.